The opinion of the court was delivered by
Redfield, J.
1. We think the meeting of September 16,1847, is to be regarded as the annual meeting of the school district, and that the officers elected at that time would hold the offices, for which they were elected, from the date of their election until others were elected, at another annual meeting, to supersede them, — whether a few days more or less than a year from that date. This has certainly been the practical construction of that statute, and is the only one, which would be consistent with reason, unless some particular day for the commencement of the term of office were fixed by law, as in the case of county officers.
2. We think the case of Mason v. Sch. Dist. No. 14 in Brookfield, 20 Vt. 487, fully decides, upon satisfactory grounds, that it is not competent for the district, during the year, having once appointed one person to act as prudential committee, to supersede him *420by appointing another in his place, or by adding more to the number of the committee. Having appointed the committee for the year, they have expended their power over the matter, until a vacancy occurs, in one of the modes pointed out in the statute, or the year expires.
3. The objections made to the proceedings of the district, in assessing the tax, are, — 1. That there was no request to the clerk to warn the meeting. We understand this objection is not well founded in fact; and if it were, it is not indispensable to the legality of the meeting. That is one of the modes, in which the clerk may be compelled to warn a meeting of a school district; but if he warn one without such request, it would doubtless be legal, — especially the annual meeting; and even if it were indispensable to the legality of the meeting, it would no doubt be presumed, as was held in Corliss v. Corliss, 8 Vt., in regard to records of the probate court;— 2. That the vote of the tax was insufficient. We think the warning sufficiently indicated this subject, as one to be acted upon at the meeting. And we have little doubt, it was at the time intended and regarded as a vote to raise sufficient money, upon the grand list, to defray the balance of the expense of the school above the public money; and we think such intention should be carried out, if it can fairly and reasonably be done. And we see no good reason, why a vote of this kind is not sufficient. This is all that can be done in advance of the service. And unless we require all school district taxes to be voted after the expense is incurred and the exact sum known, we do not see, why such a vote as the present must not be regarded as sufficient.
The time of the assessment must of course be after the amount is known, and when the money is required. The determining a limit, ■as in the case cited of Brown v. Hoadley, 12 Vt. 472, seems to us to be mere form. That case seems to us a sufficient justification of the vote in the present ease.
No objection seems to have been made to the tax bill and warrant, except that the vote of the district did not authorize the assessment of the tax, and that the tax exceeded the sum required by one dollar and something more. This last objection we do not regard as fatal. It is of course impossible to know how large a portion of the tax will fail of collection, and it must of necessity be somewhat larger than the precise sum required. Judgment affirmed.